Campbell, J.,
delivered the opinion of the court.
They who deal with one of several jointly engaged in a planting venture, such as Pierce and Snook were engaged in, must ascertain whether or not the person dealt with has authority to make the contract claimed to have been made, and without such authority from the others they cannot be affected by such contract. Davis v. Richardson, 45 Miss. 499; Cooper v. Frierson, 48 Miss. 300; Prince v. Crawford, 50 Miss. 344. In this case there is no evidence of authorization by Pierce to Snook to direct an application of the proceeds of the cotton, so as to vary the rights of the parties as fixed by the deed of trust.It is not claimed that Pierce authorized or assented to the diversion of the proceeds of the cotton from the payment of the debt secured by the deed of trust, but the claim is that Snook had authority to contract the additional indebtedness which most of the money arising from the sale of the cotton went to pay, and had the right to pay the debt thus incurred with the proceeds of the cotton ; and, if the secured debt was left unpaid because of the insufficiency of the proceeds of the cotton to pay all the indebtedness, the rightful application of enough of it to pay the unsecured debt left the other in full force, with the incident of the deed of trust securing it.
*213The deed of trust and notes executed by Pierce and Snook, in January, 1876, apprised Morgan & Son of the willingness of Pierce to incumber his land, and the crop to be grown on it, and the mules mentioned, to secure the notes described in it; and before they permitted an increase of the indebtedness beyond the amount provided for by the deed of trust, in the expectation of its payment out of the crop or other property conveyed by it, they should have assured themselves of Snook’s authority from Pierce to make such arrangement. He did not have such authority by virtue of his relation to Pierce in their planting operations, and he is not shown to have had such authority from Pierce. The cotton could not be diverted from the payment of the debt secured by the deed of trust, bjr the direction of Snook without the assent of Pierce, and that is not shown to have been given. The increased indebtedness to Morgan '& Son beyond the amount provided for in the deed of trust, conceding it to have been legally chargeable to Pierce and Snook, was an unsecured debt; and it was not payable with cotton, which by the deed of trust was appropriated to the debts it secured, without the consent of Pierce.
As soon as the proceeds of the cotton came into the hands of Morgan & Son, the debt secured by the deed of trust was thereby discharged pro tanto. Ogden v. Harrison, 56 Miss. 743. Such would have been the legal result if Pierce himself had induced Morgan & Son to permit an increase of the indebtedness, and had afterwards delivered them the cotton conveyed by the deed of trust, without an agreement that it might be diverted from the payment of the debt it secured; and express or implied authority from Pierce to Snook to increase the indebtedness, did not change the legal effect of a delivery of the cotton, without the consent of Pierce to such change. It is true that Morgan & Son had the express direction of Snook to divert the proceeds of the cotton from the secured debt; but, as we have stated, the consent of Pierce to this diversion was necessary to vary his rights as fixed by the deed of trust, to which Morgan & Son were parties as beneficiaries. That Snook had authority to incur the additional indebtedness, if admitted, did not include the right to divert the cotton from the course prescribed for it by the deed of trust. Pierce had the right to *214stand on the deed of trust as fixing the rights of the parties to it, unless he had authorized a departure from it. He may-have been willing that the indebtedness of himself and Snook should be increased on the credit of the parties, and not willing that the deed of trust should be a security for it, or that what it conveyed should be appropriated to its payment.- We find no error in the decree, and it is therefore

Affirmed.